COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00226-CR
                              NO. 02-14-00227-CR


TERRY DEWAYNE HODGES                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1364189D, 1364191D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      On May 2, 2014, as part of a plea-bargain agreement, Appellant Terry

Dewayne Hodges pleaded guilty to two counts of credit card abuse. The trial

court sentenced him to ten months’ confinement for each count, to run

concurrently. Appellant filed a notice of appeal on June 2, 2014. The trial court’s



      1
       See Tex. R. App. P. 47.4.
certifications state that these were plea-bargain cases and that Appellant had no

right to appeal.

      On June 4, 2014, we notified Appellant that the certifications indicating that

he had no right to appeal had been filed in this court, and that these appeals

could be dismissed unless Appellant or any party desiring to continue the

appeals filed a response showing grounds for continuing the appeals by June 16,

2014. See Tex. R. App. P. 25.2(d), 44.3. We have received no response.

Accordingly, in accordance with the trial court’s certifications, we dismiss these

appeals. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM


PANEL: GABRIEL, J. ; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 14, 2014




                                         2